UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 29, 2010 CELLDONATE INC. (Exact name of registrant as specified in its charter) Nevada 333-159300 None (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1111 Alberni Street, Suite 3606 Vancouver, British Columbia, Canada V6E 4V2 (Address of principal executive offices) (604) 899-2772 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01 Other Events On October 29, 2010, Celldonate Inc. (the “Company”) received approval from the Financial Industry Regulatory Authority to effect a stock dividend by way of a forward split.In connection with this, on November 1, 2010, the Company’s shareholders of record on October 29, 2010, received a dividend ofnine (9) shares of the Company’s common stock for each one (1) issued and outstanding share of the Company’s common stock. Following the payment of the stock dividend, the Company’s issued and outstanding common stock increased from 2,291,000 shares to 22,910,000 shares, representing an increase of 20,619,000 shares. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 1, 2010 Celldonate Inc. By: /s/ David Strebinger David Strebinger President, Chief Executive Officer, Secretary, Director
